Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claims 1-20 are pending in this office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 18, 2019, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the CROSS REFERENCE TO RELATED APPLICATIONS section needs updated to reflect applications that have matured into patents.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,536,847. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim determining a status of the portable electronic device, determining a location of the device, calculated based on GPS, and triggering at least one of a plurality of actions, wherein at least one action comprises transmitting the location to a website accessible by an authorized user of the portable electronic device.  The instant .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bantz et al. (U.S. Patent Pub. No. 2006/0112418).

Regarding claims 1 and 11, Bantz et al. teaches a method for actuating a portable electronic device, the method comprising executing software embodied on the portable electronic device which causes the portable electronic device to perform the steps of: a processing unit (fig. 2, ref. num 220); a communications interface (fig. 2, ref. num 223); a GPS unit (fig. 2, ref. num 210); and a memory unit operably coupled to the processing unit, the memory unit having instruction (fig. 2, ref. num 221); determining a status of the portable electronic device, wherein the status is determined by the portable electronic device internally (paragraph 0026); determining a location of the portable electronic device, wherein the 

Regarding claims 2 and 12, Bantz et al. teaches wherein the step of determining the location of the portable electronic device is additionally based on WiFi triangulation (paragraph 0023).

Regarding claims 3 and 13, Bantz et al. teaches further comprising triggering at least two of the plurality of actions, wherein a first action comprises transmitting the location to the website accessible by the authorized user of the portable electronic device, and a second action comprises locking the portable electronic device (paragraph 0028 and 0030).

Regarding claims 4 and 14, Bantz et al. teaches further comprising triggering at least two of the plurality of actions, wherein a first action comprises transmitting the location to the website accessible by the authorized user of the portable electronic device, and a second action comprises sounding an audible alarm of the portable electronic device (paragraph 0011 and 0028).

Regarding claims 5 and 15, Bantz et al. teaches further comprising triggering at least two of the plurality of actions, wherein a first action comprises transmitting the location to the website accessible by the authorized user of the portable electronic device, and a second action comprises erasing stored data in the portable electronic device (paragraph 0028 and 0034).

claims 6 and 16, Bantz et al. teaches further comprising triggering at least two of the plurality of actions, wherein a first action comprises transmitting the location to the website accessible by the authorized user of the portable electronic device, and a second action comprises destroying an encryption key associated with data of the portable electronic device (paragraph 0028 and 0033-0034).

Regarding claim 7, Bantz et al. teaches wherein the internally determined status indicates that the portable electronic device is misplaced, lost, or stolen (paragraph 0025).

Regarding claims 8 and 17, Bantz et al. teaches wherein the step of internally determining the status of the portable electronic device further comprises comparing usage data of the portable electronic device with predetermined usage data parameters (paragraph 0026).

Regarding claims 9 and 18, Bantz et al. teaches wherein executing software embodied on the portable electronic device comprises causing the portable electronic device to trigger at least three of the plurality of actions in response to the internally determined status (fig. 3B, ref. num 308, 310, and 311).

Regarding claims 10 and 19, Bantz et al. teaches wherein the step of determining the location of the portable electronic device is additionally based on RFID (paragraph 0023).

Regarding claim 20, Bantz et al. teaches a portable electronic device comprising: means for internally determining a status of the portable electronic device (paragraph 0026); means for determining a GPS based location of the portable electronic device (paragraph 0027); means for actuating at least one of a plurality of responses, associated with the internally determined status, wherein the at least one response comprises communicating the determined location to an authorized user of the portable electronic device, via a 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON S HOFFMAN/Primary Examiner, Art Unit 2433